Case 6:19-cv-00038-H Document 56-10 Filed 11/16/20                           Page 1 of 27 PageID 1094




                           Med-Legal Services, Inc.
                             506 Heights Boulevard  Houston, Texas 77007
                              Phone: (713) 726-1221  Fax: (713) 726-0100

November 12, 2020


Mr. Steven M. Augustine
THOMPSON COE COUSINS & IRONS LLP
One Riverway, Suite 1400
Houston, Texas 77056

Re:     Justin Moore

Dear Mr. Augustine:

Pursuant to your request, enclosed you will find a copy of my evaluation and preliminary report after reviewing
the life care plan previously submitted by Jacqueline Kelly, MD, CLCP, on May 27, 2020.

As you are aware, my name is Ginny Stegent, RN, CRRN, CLCP. I am a nationally certified life care planner
and rehabilitation consultant. I have an extensive background in both nursing and rehabilitation, which has
provided me with the opportunity to work with a multitude of patients with varying diagnoses. In addition, I
have had experience in working with patients in a clinical setting as well as preparation of Life Care Plans for
patients with conditions similar to Mr. Moore.

To date, I have been provided with the following documents to review in connection to the matter involving
Justin Moore:

- Defendant, Safeworks, LLC’s Objections and Answers to Plaintiffs’ Interrogatories
- Invenergy Services LLC’s Responses and Objections to DB Industries, LLC d/b/a 3M Fall Protection,
Capital Safety, USA, Capital Safety Group’s Subpoena Duces Tecum
- Plaintiffs’ Disclosure of Expert Witnesses 19 Pp
- Certificate of Interested Persons - Plaintiffs' Initial Disclosures
- Defendant DB Industries, LLC, Capital Safey USA, Capital Safety Group, and DBI/SALA’s Answer to
Plaintiffs’ Original Complaint
- Defendants Safeworks, LLC d/b/a Power Climber Wind and Power Climber BVBA d/b/a Power Climber
Wind's
Original Answer to Plaintiffs' Amended Complaint Plaintiffs’ Amended Complaint
- PLG EMP 1-7
- PLG EMP 8-9
- PLG EMP 10
- PLG EMP 11-12
- PLG PHOTO 1-17
- PLG PHOTO 18-36
- PLG PHOTO 37-62
- PLG PRDCT 1-41
- PLG STMT 000001-000002


                                    Medical Legal Reviews , Life Care Plans, Case Management
                                                 gstegent@medlegalservices.com
                                                                                                  EXHIBIT 10
Case 6:19-cv-00038-H Document 56-10 Filed 11/16/20                     Page 2 of 27 PageID 1095

Mr. Steven M. Augustine
Re: Justin Moore
November 12, 2020
Page -2-

- PLG TAXES 000001-000014
- PLG WC 000001-000052
- Advent Health Clinic - billing
- Advent Health Clinic - medical
- CHUBB Insurance Western Claim Services
- CPRMC 1-29 - medical
- CPRMC 30-410 - medical
- Family First Healthcare/Leander - billing
- Family First Healthcare/Leander - medical
- FFHC 1-100 - medical
- FFHC 2 - billing
- Landmark Exams - billing
- LHIMG 1-3 - medical
- LNDR CHIR 1-7 - medical
- Medical Equation, Inc. - billing
- Medical Equation, Inc. - medical
- Orthopaedic Associates of Central Texas - billing
- Orthopaedic Associates of Central Texas - radiology
- Orthopaedic Associates of Central Texas - medical
- PLG LYNCH 1 - medical- PLG POPHAM - medical
- PLG WC LERMA 14-47 - workers’ compensation
- PLG POPHAM CHIR 1-14 - report of medical evaluation
- Popham Chiropractic - medical
- Rollins Brook Community Hospital - billing
- Rollins Brook Community Hospital - medical
- Rollins Brook Community Hospital - radiology
- STXRAD 1-2 - medical
- Texas Orthopedics, Sports and Rehabilitation Associates - billing
- Texas Orthopedics, Sports and Rehabilitation Associates - medical
- Texas Orthopedics, Sports and Rehabilitation Associates - radiology
- TXORTH 1-29
- TXORTH BILLS 1-3
- TXPT 1-62
- TXPT 95-97
- Deposition of Justin Moore dated 09/24/20
- Preliminary Rehab Plan for Justin Moore by Rodney Isom, PhD dated 08/07/20
- Rodney Isom, PhD - CV
- Arthur Warren Joyce, PhD, ABN - neuropsychological evaluation
- Arthur Warren Joyce, PhD, ABN - CV
- Life Care Plan for Justin Moore by Jacqueline Kelly, M.D., CLCP dated 05/27/20
- Jacqueline Kelly, MD, JD, CLCP - CV
- Present Value of the Economic Loss as a Result of the Injury of Mr. Justin Moore by John A. Swiger,
PhD dated 08/14/20
- John A. Swiger, Ph.D. - CV
- John A. Swiger, Ph.D. - testimony history
- Plaintiffs’ Disclosure of Expert Witnesses (Second)
- Expert Report of Mark Russell, Pd.D., P.E. - Fall Incident Investigation dated 10/14/20 + CV

                                  Medical Legal Reviews , Life Care Plans, Case Management
                                               gstegent@medlegalservices.com
Case 6:19-cv-00038-H Document 56-10 Filed 11/16/20                              Page 3 of 27 PageID 1096



Mr. Steven M. Augustine
Re: Justin Moore
November 12, 2020
Page -3-

- Expert Report of J. Nigel Ellis, Ph.D., CSP, P.E, CPE/Ellis Litigation Support - fall protection expert
dated 10/14/20 + CV
- Chubb Group of Insurance Companies - workers comp records
- Expert Report of David G. Vanderweide, M.D. dated November 4, 2020
- Orthopaedic Specialists of Austin/Robert A. Josey, M.D. - causation opinions
- TruOrtho/Jamie L. Lynch, M.D. - causation opinion
- Jeffry V. Popham, DC - causation opinion
- Expert Report of Mohammad Etminan, M.D. dated November 9, 2020
- Neuropsychological Evaluation conducted by Corwin Boake, Ph.D. dated November 11, 2020
- Vocational Assessment by Robert D. Cox, MA, CRC, LPC-S and Kendra K. Ragsdale, MA, CRC dated
November 12, 2020

The following report is based upon my review of the aforementioned records, my education, training and
experience in the field of rehabilitation and life care planning, as well as my consultation with Dr. Susan J.
Garrison, physical medicine and rehabilitation specialist. The enclosed report will address the appropriateness
of the recommendations made in the plaintiff’s expert’s Life Care Plan and reflect concurrences or differences
with each recommendation. Along with this, when there is a difference, alternative recommendations will be
provided.

Please consider this report preliminary and as additional information is received, I respectfully reserve the right
to amend the report. In addition, in order to better assess this matter I would appreciate the opportunity, along
with Dr. Garrison, to evaluate Mr. Moore in an independent medical examination. Once this is completed, I
would be more than happy to consider additional information, if any.

An invoice reflecting the entire activity on this report will follow. If any other services are required on this file,
a future invoice will include the additions. Should you have any questions regarding the enclosed, please do
not hesitate to contact me at (713) 726-1221.

Sincerely,




Ginny Stegent, RN, CRRN, CDMS, CLCP
Rehabilitation Consultant / Certified Life Care Planner
                                     Case 6:19-cv-00038-H Document 56-10 Filed 11/16/20                                                            Page 4 of 27 PageID 1097
Claimant:                     Justin Moore
DOB:                          12/30/1967 (52 years and 11 months of age)
DOI:                          06/08/2017 (3 years and 5 months post injury)
Date Prepared:                November 12, 2020
                                                                              FUTURE HOSPITALIZATIONS/PROCEDURES/SURGERIES

                                           Jacqueline Kelly, MD, CLCP                                                                                         MED-LEGAL SERVICES, INC.
                                                Dated 05/27/2020                                                                                              Ginny Stegent, RN, CRRN, CLCP
                                                                                                                                                                       Dated 11/12/20

                                                       Service/Item                                                                                 Review                                      Annual/                   Life Time Cost
                                                                                                                                                                                              One Time Cost

  *Anterior cervical discectomy and fusion: Mr. Moore should have an ACDF at C5-C6. This will require an                     Not recommended; not medically necessary as                                          -0-                 -0-
  overnight stay in the hospital if there are no complications. Charges will be as follows:                                  related to the accident in question.
  –surgeon’s fee: $11,857.00
  –assistant surgeon’s fee: $2964.00
  –anesthesia fee: $3600.00
  –facility fee (Seton Medical Center, Austin): $96,393.00
  –home nursing care: $300.00
  –post-op PT: $3960.00
  –post-op pain meds: $14.00

  **Right biceps tenodesis, repair/revision:                                                                                 Not recommended; not medically necessary as                                          -0-                 -0-
  –surgeon’s fee: $4376.00                                                                                                   related to the accident in question.
  –assistant surgeon’s fee: $1094.00
  –anesthesia fee: $3600.00
  –facility fee (Cedar Park Regional): $71,447.00
  –home nursing care: $500.00
  –post-op PT: $6480.00
  -post-op pain meds: $14.00

                                                                           Total Both Procedures: $206,599.00

*Surgeon’s fee from PFR 2020, fiftieth percentile charges for CPT codes 20902, 22551, 22845, 69990, 76000. The assistant surgeon’s fee is traditionally 25% of the surgeon’s fee. The anesthesia fee is 2 hours at $1800.00
per hour. The facility fee is the median charge for Travis County hospitals, cervical fusion without complications or comorbidities, latest posted charges
from the Texas Hospital Association. Home nursing care is three visits at $100.00 per visit. Post-op PT consists of 18 visits per Dr. Josey at $ 220.00/session. Post-op pain medication is generic Vicodin, total of 30 tablets at
$0.47 per tablet.


**This plan assumes that the biceps repair will be done at Cedar Park Regional Hospital. The surgeon’s fee for CPT codes 23430 and 23440 will total $4376.00. Due to the extensive
scarring and extreme retraction of the biceps, an assistant will be required at 25% of the lead surgeon’s fee. The anesthesia fee will be two hours at $1800.00 per hour. The facility fee is the latest posted median charge for
shoulder or elbow procedures (excluding major joint procedures) at Cedar Park Regional. Home nursing care is five visits at $100.00 per visit. Post-op PT consists of 30 visits per Guide to Physical Therapist Practice, 2nd
ed., at $216.00/session. Pain medication is the same as above.




                                                                                                                      4
                                   Case 6:19-cv-00038-H Document 56-10 Filed 11/16/20                                                        Page 5 of 27 PageID 1098
Claimant:                   Justin Moore
DOB:                        12/30/1967 (52 years and 11 months of age)
DOI:                        06/08/2017 (3 years and 5 months post injury)
Date Prepared:              November 12, 2020
                                                                                             ANCILLARY ASSESSMENTS/CARE

                                          Jacqueline Kelly, MD, CLCP                                                                                       MED-LEGAL SERVICES, INC.
                                                  Dated 05/27/2020                                                                                        Ginny Stegent, RN, CRRN, CLCP
                                                                                                                                                                       Dated 11/12/20

                                                      Service/Item                                                                             Review                                   Annual/             Life Time Cost
                                                                                                                                                                                    One Time Cost

 Physical therapy: Mr. Moore will require brief periodic tune-up courses of physical therapy over the years.             Not recommended; not medically necessary as                                  -0-              -0-
 During these courses he will be evaluated for muscle imbalance, changes in strength and range of motion. He             related to the accident in question.
 will be given a prescription of home exercises to follow to correct his deficiencies, maintain function, and
 improve pain. These courses will consist of 4 sessions every 3 years at a charge of $864.00 per course.
 Total charge: $8,122.00

 Individual counseling: Mr. Moore should receive individual therapy to help him cope with his drastically                Recommend 10-20 psychotherapy sessions as                         One time cost:       $ 2,250.00
 altered circumstances of chronic pain and disability, inability to return to his former employment, altered self-       per the expert report of neuropsychologist,                         $ 2,250.00*
 esteem and self-image, and enjoyment of recreational activities. The charge per session with a PhD-level                Corwin Boake, Ph.D. dated 11/11/20, for
 counselor will be $150.00. This plan provides for 40 sessions in the first year, 20 sessions in the second year,        treatment of trauma related mental health
 and 10 sessions in the third year.                                                                                      problems following the guidelines of the
 Total charge: $10,500.00                                                                                                American Psychological Association.

 Couples counseling: The Moores would benefit from couples counseling to help them adjust to their new                   Not recommended; not medically necessary as                                  -0-              -0-
 circumstances. This plan provides for two sessions monthly for six months at a charge of $180.00 per session.           related to the accident in question.
 Total charge: $2,160.00

 Neuropsychological evaluation: Mr. Moore should undergo neuropsychological evaluation for cognitive                     Not recommended; not medically necessary as                                  -0-              -0-
 changes that could impact his vocational re-training.                                                                   related to the accident in question.
 Total charge: $4,000.00




                                                                                                                     5
                                    Case 6:19-cv-00038-H Document 56-10 Filed 11/16/20                                                Page 6 of 27 PageID 1099
Claimant:                    Justin Moore
DOB:                         12/30/1967 (52 years and 11 months of age)
DOI:                         06/08/2017 (3 years and 5 months post injury)
Date Prepared:               November 12, 2020
                                                                                                 DIAGNOSTICS TESTING

                                            Jacqueline Kelly, MD, CLCP                                                                                 MED-LEGAL SERVICES, INC.
                                                     Dated 05/27/2020                                                                                Ginny Stegent, RN, CRRN, CLCP
                                                                                                                                                              Dated 11/12/20

                                                        Service/Item                                                                           Review                             Annual/         Life Time Cost
                                                                                                                                                                               One Time Cost

  Gabapentin labs: Because of the gabapentin he is taking, Mr. Moore should have one additional creatinine             Not recommended; not medically necessary as                          -0-              -0-
  measurement per year to monitor his kidney function, and one serum gabapentin per year. The charge for these tests   related to the accident in question.
  totals $118.00.
  Total charge: $3,328.00

  NSAID labs: Because of the NSAIDs Mr. Moore requires, he should have an annual CBC and fecal occult blood            Not recommended; not medically necessary as                          -0-              -0-
  test.* These tests total $96.00.                                                                                     related to the accident in question.
  Total charge: $2,707.00

  Neck radiography: Mr. Moore will require at least two more MRIs of the cervical spine without contrast, pre- and     Not recommended; not medically necessary as                          -0-              -0-
  post-surgery. The charge per study is $1,326.00.                                                                     related to the accident in question.
  Total charge: $2,652.00

  Shoulder radiography: Mr. Moore will require at least two more MRIs of each shoulder, each done with and             Not recommended; not medically necessary as                          -0-              -0-
  without contrast, at a charge of $2,058.00 each.                                                                     related to the accident in question.
  Total charge: $8,232.00




*Tan, J. Practical Manual of Physical Medicine and Rehabilitation, 2nd ed., 2006




                                                                                                                6
                                   Case 6:19-cv-00038-H Document 56-10 Filed 11/16/20                                               Page 7 of 27 PageID 1100
Claimant:                   Justin Moore
DOB:                        12/30/1967 (52 years and 11 months of age)
DOI:                        06/08/2017 (3 years and 5 months post injury)
Date Prepared:              November 12, 2020
                                                                                                      MEDICATIONS

                                           Jacqueline Kelly, MD, CLCP                                                                                MED-LEGAL SERVICES, INC.
                                                   Dated 05/27/2020                                                                                Ginny Stegent, RN, CRRN, CLCP
                                                                                                                                                            Dated 11/12/20

                                                        Service/Item                                                                        Review                           Annual/         Life Time Cost
                                                                                                                                                                         One Time Cost

 Gabapentin: Mr. Moore is presently 300 mg of gabapentin daily, a minimal dose. Some chronic pain patients take as   Not recommended; not medically necessary as                       -0-               -0-
 much as 2400 mg to 3600 mg/day. He should have a closely monitored increase in dosage. Higher doses can             related to the accident in question.
 sometimes be associated with increased depression, yet another reason he should have psychiatric monitoring. This
 plan assumes an indefinite daily dose of 1800 mg per day. The charge per generic 600 mg dose is $1.67.
 Total charge: $51,568.00

 Celebrex 200 mg: Ms. Moore is presently taking ibuprofen 600 mg each morning. He will get better pain relief with   Not recommended; not medically necessary as                       -0-               -0-
 a longer-acting NSAID, Celebrex 200 mg. The charge per generic daily dose is $5.86.                                 related to the accident in question.
 Total charge: $60,317.00

 Tramadol rescue medication: Mr. Moore should be provided with tramadol as an infrequent rescue medication.          Not recommended; not medically necessary as                       -0-               -0-
 The charge per generic dose is $0.44, and this plan provides for one dose per week.                                 related to the accident in question.
 Total charge: $647.00

 Cymbalta: Mr. Moore would benefit from taking Cymbalta, which is helpful in chronic pain, depression, and           Not recommended; not medically necessary as                       -0-               -0-
 anxiety. The charge per generic daily dose is $4.76.                                                                related to the accident in question.
 Total charge: $48,995.00




                                                                                                               7
                                   Case 6:19-cv-00038-H Document 56-10 Filed 11/16/20                                                    Page 8 of 27 PageID 1101
Claimant:                   Justin Moore
DOB:                        12/30/1967 (52 years and 11 months of age)
DOI:                        06/08/2017 (3 years and 5 months post injury)
Date Prepared:              November 12, 2020
                                                                                                          SUPPLIES

                                        Jacqueline Kelly, MD, CLCP                                                                                  MED-LEGAL SERVICES, INC.
                                                Dated 05/27/2020                                                                                    Ginny Stegent, RN, CRRN, CLCP
                                                                                                                                                              Dated 11/12/20

                                                    Service/Item                                                                               Review                             Annual/         Life Time Cost
                                                                                                                                                                               One Time Cost

 Biofreeze topical gel: Mr. Moore finds this helpful. He uses one bottle every 2 weeks at a charge of $29.99.        Not recommended; not medically necessary as related                    -0-              -0-
 Total charge: $22,049.00                                                                                            to the accident in question.




                                                                                                                8
                                   Case 6:19-cv-00038-H Document 56-10 Filed 11/16/20                                             Page 9 of 27 PageID 1102
Claimant:                   Justin Moore
DOB:                        12/30/1967 (52 years and 11 months of age)
DOI:                        06/08/2017 (3 years and 5 months post injury)
Date Prepared:              November 12, 2020
                                                                                                     EQUIPMENT

                                          Jacqueline Kelly, MD, CLCP                                                                               MED-LEGAL SERVICES, INC.
                                                 Dated 05/27/2020                                                                                Ginny Stegent, RN, CRRN, CLCP
                                                                                                                                                          Dated 11/12/20

                                                     Service/Item                                                                           Review                            Annual/         Life Time Cost
                                                                                                                                                                           One Time Cost

  Shower chair: Mr. Moore should be provided with a shower chair with back. The charge will be $53.37 and it       Not recommended; not medically necessary as                          -0-              -0-
  should be replaced every 6 years.*                                                                               related to the accident in question.
  Total charge: $251.00




*PMSI Durable Medical Equipment replacement schedule




                                                                                                               9
                                 Case 6:19-cv-00038-H Document 56-10 Filed 11/16/20                                             Page 10 of 27 PageID 1103
Claimant:                  Justin Moore
DOB:                       12/30/1967 (52 years and 11 months of age)
DOI:                       06/08/2017 (3 years and 5 months post injury)
Date Prepared:             November 12, 2020
                                                                                 TRANSPORTATION/MOBILITY NEEDS

                                           Jacqueline Kelly, MD, CLCP                                                                             MED-LEGAL SERVICES, INC.
                                                   Dated 05/27/2020                                                                             Ginny Stegent, RN, CRRN, CLCP
                                                                                                                                                         Dated 11/12/20

                                                      Service/Item                                                                        Review                             Annual/         Life Time Cost
                                                                                                                                                                          One Time Cost

 Wide-angle rearview mirror: Mr. Moore should be provided with a wide-angle rearview mirror. The charge will be   Not recommended; not medically necessary as                          -0-              -0-
 $59.95 and it should be replaced every 5 years.                                                                  related to the accident in question.
 Total charge: $338.00




                                                                                                         10
                                 Case 6:19-cv-00038-H Document 56-10 Filed 11/16/20                                                   Page 11 of 27 PageID 1104
Claimant:                  Justin Moore
DOB:                       12/30/1967 (52 years and 11 months of age)
DOI:                       06/08/2017 (3 years and 5 months post injury)
Date Prepared:             November 12, 2020
                                                                              CERTIFIED RECREATIONAL THERAPY SPECIALIST

                                           Jacqueline Kelly, MD, CLCP                                                                                   MED-LEGAL SERVICES, INC.
                                                   Dated 05/27/2020                                                                                   Ginny Stegent, RN, CRRN, CLCP
                                                                                                                                                               Dated 11/12/20

                                                       Service/Item                                                                            Review                           Annual/           Life Time Cost
                                                                                                                                                                            One Time Cost

 Because Mr. Moore was physically active before his injuries, he should have an evaluation by a CRTS to help him        Not recommended; not medically necessary as                         -0-              -0-
 identify recreational activities he can now participate in and the adaptive equipment with which to enjoy them.        related to the accident in question.
 Total charge: $175.00




                                                                                                                   11
                                 Case 6:19-cv-00038-H Document 56-10 Filed 11/16/20                                                 Page 12 of 27 PageID 1105
Claimant:                  Justin Moore
DOB:                       12/30/1967 (52 years and 11 months of age)
DOI:                       06/08/2017 (3 years and 5 months post injury)
Date Prepared:             November 12, 2020
                                                                                        FITNESS/STRENGTH MAINTENANCE

                                           Jacqueline Kelly, MD, CLCP                                                                                 MED-LEGAL SERVICES, INC.
                                                   Dated 05/27/2020                                                                                 Ginny Stegent, RN, CRRN, CLCP
                                                                                                                                                             Dated 11/12/20

                                                       Service/Item                                                                          Review                           Annual/           Life Time Cost
                                                                                                                                                                          One Time Cost

 Cardiovascular exercise: Mr. Moore should have a reclining stationary bike to maintain cardiovascular fitness. The   Not recommended; not medically necessary as                         -0-              -0-
 charge for a mid-range step-through recumbent bike, the Schwinn 270, is $599.00, including shipping. This should     related to the accident in question.
 be replaced every five years.
 Total charge: $3,378.00

 Weights: Mr. Moore should be provided with a set of soft weights for use on the wrists and ankles. The charge will   Not recommended; not medically necessary as                         -0-              -0-
 be $34.00 and they should not require replacement.                                                                   related to the accident in question.
 Total charge: $34.00

 Therabands: Mr. Moore uses Therabands at home. He should have a supply of bands in various tensions to maintain      Not recommended; not medically necessary as                         -0-              -0-
 his strength. The total charge for a supply of light, medium, and heavy bands will be $183.51, including shipping.   related to the accident in question.
 Total charge: $184.00




                                                                                                                12
                                   Case 6:19-cv-00038-H Document 56-10 Filed 11/16/20                                                  Page 13 of 27 PageID 1106
Claimant:                    Justin Moore
DOB:                         12/30/1967 (52 years and 11 months of age)
DOI:                         06/08/2017 (3 years and 5 months post injury)
Date Prepared:               November 12, 2020
                                                                                               VOCATIONAL EVALUATION

                                             Jacqueline Kelly, MD, CLCP                                                                                 MED-LEGAL SERVICES, INC.
                                                     Dated 05/27/2020                                                                                 Ginny Stegent, RN, CRRN, CLCP
                                                                                                                                                                   Dated 11/12/20

                                                          Service/Item                                                                         Review                               Annual/           Life Time Cost
                                                                                                                                                                                One Time Cost

  Mr. Moore should undergo a vocational evaluation. He will be limited in his future work by pain, decreased strength,   Acceptable. However , a vocational evaluation                          -0-              -0-
  and decreased range of motion in both upper extremities and the neck. He will be unable to return to his former        and counseling can be provided by the Vocational
  employment as a wind turbine technician.* He will probably require Sedentary or Light Duty work in the future.         Rehabilitation program/Workforce Solutions in
  Total charge: $3,000.00                                                                                                Texas at no charge per the expert report of
                                                                                                                         vocational consultant, Robert D.Cox, MA, CRC,
                                                                                                                         LPC-S dated 11/12/20.




*Although I do not have his formal job description, his own description of his duties
place the job in either the Heavy or Very Heavy Physical Demand Level.




                                                                                                                    13
                           Case 6:19-cv-00038-H Document 56-10 Filed 11/16/20             Page 14 of 27 PageID 1107
Claimant:            Justin Moore
DOB:                 12/30/1967 (52 years and 11 months of age)
DOI:                 06/08/2017 (3 years and 5 months post injury)
Date Prepared:       November 12, 2020
                                                          ARCHITECTURAL MODIFICATIONS

                             Jacqueline Kelly, MD, CLCP                                               MED-LEGAL SERVICES, INC.
                                  Dated 05/27/2020                                                   Ginny Stegent, RN, CRRN, CLCP
                                                                                                             Dated 11/12/20

                                     Service/Item                                                Review                          Annual/         Life Time Cost
                                                                                                                              One Time Cost

 None anticipated.                                                           None anticipated.                                             -0-              -0-




                                                                      14
                           Case 6:19-cv-00038-H Document 56-10 Filed 11/16/20                       Page 15 of 27 PageID 1108
Claimant:            Justin Moore
DOB:                 12/30/1967 (52 years and 11 months of age)
DOI:                 06/08/2017 (3 years and 5 months post injury)
Date Prepared:       November 12, 2020
                                                                     ATTENDANT CARE

                             Jacqueline Kelly, MD, CLCP                                                             MED-LEGAL SERVICES, INC.
                                  Dated 05/27/2020                                                              Ginny Stegent, RN, CRRN, CLCP
                                                                                                                          Dated 11/12/20

                                     Service/Item                                                          Review                          Annual/           Life Time Cost
                                                                                                                                       One Time Cost

 None anticipated.                                                                     None anticipated.                                               -0-              -0-




                                        Medical Legal Reviews , Life Care Plans, Case Management
                                                     gstegent@medlegalservices.com
                                                                             15
                                 Case 6:19-cv-00038-H Document 56-10 Filed 11/16/20                                                Page 16 of 27 PageID 1109
Claimant:                  Justin Moore
DOB:                       12/30/1967 (52 years and 11 months of age)
DOI:                       06/08/2017 (3 years and 5 months post injury)
Date Prepared:             November 12, 2020
                                                                                                   CASE MANAGEMENT

                                           Jacqueline Kelly, MD, CLCP                                                                                MED-LEGAL SERVICES, INC.
                                                  Dated 05/27/2020                                                                                 Ginny Stegent, RN, CRRN, CLCP
                                                                                                                                                            Dated 11/12/20

                                                       Service/Item                                                                         Review                           Annual/           Life Time Cost
                                                                                                                                                                         One Time Cost

 Mr. Moore should have his own case manager while he undergoes neck surgery and rehabilitation. The charge for a     Not recommended; not medically necessary as                         -0-              -0-
 CCM in his area is $100.00 per hour, and this plan provides for two hours of oversight monthly for the next three   related to the accident in question.
 years.
 Total charge: $7,200.00




                                                           Medical Legal Reviews , Life Care Plans, Case Management
                                                                        gstegent@medlegalservices.com
                                                                                                                16
                               Case 6:19-cv-00038-H Document 56-10 Filed 11/16/20                                       Page 17 of 27 PageID 1110
Claimant:                Justin Moore
DOB:                     12/30/1967 (52 years and 11 months of age)
DOI:                     06/08/2017 (3 years and 5 months post injury)
Date Prepared:           November 12, 2020
                                                                                          SUMMARY

                                    Jacqueline Kelly, MD, CLCP                                                                       MED-LEGAL SERVICES, INC.
                                           Dated 05/27/2020                                                                       Ginny Stegent, RN, CRRN, CLCP
                                                                                                                                            Dated 11/12/20

                                            Service / Item                                                              Service / Item                       Life Time Cost Totals

  The total charges for the above plan come to $472,062.00.*                                           Future Hospitalizations/Procedures/Surgeries                                    -0-

  These opinions are based on reasonable medical probability and reasonable life care planning         Ancillary Assessments/Care                                               $ 2,250.00
  probability using standard methodology. This plan may need to be modified if additional              Diagnostic Testing                                                              -0-
  medical information becomes available, or the patient’s medical status changes significantly.
                                                                                                       Medication                                                                      -0-

                                                                                                       Supplies                                                                        -0-

                                                                                                       Equipment                                                                       -0-

                                                                                                       Transportation/Mobility Needs                                                   -0-

                                                                                                       Certified Recreational Therapy Specialist                                       -0-

                                                                                                       Fitness/Strength Maintenance                                                    -0-

                                                                                                       Vocational Evaluation                                                           -0-

                                                                                                       Architectural Modifications                                                     -0-

                                                                                                       Attendant Care                                                                  -0-

                                                                                                       Case Management                                                                 -0-

                                                                                                                                     GRAND TOTAL                                $ 2,250.00



*These figures do not take into account any inflation for medical care, nor are they
reduced to present value.

                                                    Medical Legal Reviews , Life Care Plans, Case Management
                                                                 gstegent@medlegalservices.com
                                                                                                  17
  Case 6:19-cv-00038-H Document 56-10 Filed 11/16/20 Page 18 of 27 PageID 1111
Claimant:       Justin Moore
DOB:            12/30/1967 (52 years and 11 months of age)
DOI:            06/08/2017 (3 years and 5 months post injury)
Date Prepared: November 12, 2020




                                                                                 INFORMATION SOURCES




Telephone conference with Dr. Susan J. Garrison, M.D., physical medicine and rehabilitation specialist - 11/09/20 ;11/11/20; 11/12/20




Weed, et al. Life Care Planning and Case Management Handbook, Fourth Edition, CRC Press LLC, Boca Raton, Florida




                                                  Medical Legal Reviews , Life Care Plans, Case Management
                                                               gstegent@medlegalservices.com
                                                                                               18
    Case 6:19-cv-00038-H Document 56-10 Filed 11/16/20                              Page 19 of 27 PageID 1112


                                      Ginny Stegent, RN, CRRN, CLCP
                  506 Heights Boulevard                                                  Phone: (713) 726-1221
                  Houston, Texas 77007                                                   Fax: (713) 726-0100
                                                                                         www.medlegalservices.com

                                                    Curriculum Vitae


Education And Training
Nursing University of Central Arkansas, Conway, Arkansas, 1973. Graduate Nurse Diploma, Methodist Hospital School of
Nursing, Memphis, Tennessee, 1970 - 1973. University of Tennessee, Martin, Tennessee, 1964-1965, Nashville, Tennessee, 1966-
1967.

Professional Licensing And Certifications
Nursing: • State of Tennessee: 1973 • State of Arkansas: 1974 •State of Louisiana: 1977 •State of Texas: 1975 - present

• CLCP: Certified Life Care Planner, May, 1996; Recertified, May 1999; Recertified, May 2002; Recertified, May 2005;
Recertified, March 2008; Recertified March 2013; Recertified September 2018 • CCM: Certified Case Manager, May 1993;
Recertified May 1998 • CDMS: Certified Disability Management Specialist, April 1992; Recertified, April 1997; Recertified, May
2002; Recertified, May 2007; March 2012 • CRRN: Certified Rehabilitation Registered Nurse, March 1986; Recertified, June 1990;
Recertified, June 1995; Recertified, June 2000; Recertified, June 2005, Recertified October 2010; Recertified December 2015 •
ACLS: Advanced Cardiac Life Support Certification, September 1985 • Certified CPR Instructor, 1982 •CCN: Certified Cardiac
Nurse, April 1972

Professional Positions
            Owner, Rehabilitation Consultant/Case Manager and Certified Life Care Planner, Med-Legal Services, Inc.,
            Houston, Texas, 1992-present.
            Area Manager/Case Manager, American International Health & Rehabilitation Services, Houston, Texas, 1987-1992.
            Head Nurse-Rehabilitation, Rosewood Medical Center, Houston, Texas, 1984-1987.
            Market Specialist/Infection Control Group, Calgon Corporation/Merck And Company, Houston, Texas, 1983-1984.
            Director of Nursing, Twelve Oaks Hospital, Houston, Texas 1978-1982.
            Head Nurse Coronary Care and Assistant Director of Medical Services, Tulane University Medical Center
            Hospital, New Orleans, Louisiana, 1976-1978.
            Coronary Care Unit Staff Nurse, Baptist Medical Center Hospital, Little Rock, Arkansas, 1976.
            House Supervisor, Rolling Plains Memorial Hospital, Sweetwater, Texas, 1975-1976.
            ICU/CCU Charge Nurse, St. Joseph Hospital, Memphis, Tennessee, 1974-1975.
            Clinical Director, Children’s Colony, Jonesboro, Arkansas, 1973-1974.
            Coronary Care Staff Nurse, Baptist Medical Center Hospital, Little Rock, Arkansas, 1973.

 Membership In Professional Organizations
 Association of Legal Nurse Consultants (National and Local Chapter) 1990-2012 (President 1996-1997). IARP -International
 Association of Rehabilitation Professionals 2000-present. ICMA-Individual Case Management Association 1992-present.
 CMSA-Case Management Society Association, Greater Houston Chapter 1993-present. National Association of Rehabilitation
 Nurses (National and Local Chapter) 1984-present. Amputee Coalition of America 1999-present. National Association of
 Rehabilitation Professionals in the Private Sector 1987-1994. Texas Association of Rehabilitation Professionals in the Private
 Sector 1987-1994. Houston Medical-Legal Society, 1990-1994. National Nurses in Business Association 1991-1994. National
 Association of Female Executives 1991-1994. American Society of Law & Medicine 1992-1993. American Heart Association
 Federation of Houston Professional Women 1978-1982.
      Case 6:19-cv-00038-H Document 56-10 Filed 11/16/20                           Page 20 of 27 PageID 1113


Presentations

1.       “Standard Practices in Life Care Planning”
         Farmers Insurance Conference, September 20, 2016

2.       “Creative Uses of a Life Care Plan”
         Texas Trial Lawyers Association, New Orleans, Louisiana, June 11, 2004

3.       “Various Functional Roles for the LNC” - Panel Discussion
         American Association of Legal Nurse Consultants, Greater Houston Chapter, October 4, 2002

4.       “How To Use and Read Life Care Plans”
         Houston LAU Seminar, Legal Assistants Division of State Bar of Texas, September 20, 2002

5.       “Shades of Grey: Ethical Complexities in Healthcare”
         Neurobehavioral Healthcare Systems, Ltd., May 11, 2000

6.       “Legal Nurse Consulting Skills and Advanced Technology”
         AALNC Greater Houston, Texas Chapter, Ninth Annual Seminar, September 10, 1999

7.       “Life Care Planning - From Beginning To End”
         CMSA Houston/Gulf Coast Chapter, 1999 Annual Educational conference, August 12, 1999

8.       “The Facts on Life Care Planning”
         The Texas Workers’ Compensation Insurance Fund, March 4, 1999

9.       "Traumatic Brain Injuries & Pediatric Brain Injury - Track 6"
         Rehabilitation Training Institute, Los Angeles, California, July 11 & 12, 1998

10.      "Traumatic Brain Injuries & Pediatric Brain Injury - Track 6"
         Rehabilitation Training Institute, Orlando Florida, April 18 & 19, 1998

11.      "Traumatic Brain Injuries & Pediatric Brain Injury - Track 6"
         Rehabilitation Training Institute, Orlando, Florida, November 16 & 17, 1997

12.      “Life Care Planning: A Case Manager’s Perspective”
         CMSA Houston/Gulf Coast Chapter, 1997 Annual Educational conference, August 22, 1997

13.      "Life Care Planning: The Cost of Future Care", Traumatic Brain Injury Litigation: A One Day Interview
         Presented by Brain Injury Association Texas Gulf Coast Area - Houston, Texas, June 20, 1997

14.      "Traumatic Brain Injuries & Pediatric Brain Injury - Track 6"
         Rehabilitation Training Institute, May 18 & 19, 1996

15.      Preparing, Defending and Rebutting Life Care Plans"
         AALNC Greater Houston, Texas Chapter, Houston, May 18, 1994

16.      "Complex Liability Scenarios Threatening Case Managers"
         ICMA - Medical Case Management Conference V, September 16, 1993

17.      "Complex Liability Issues Threatening Case Managers"
          CMSA Houston/Gulf Coast Chapter, First Annual Conference, September 10, 1993

18.      "Life Care Plans - Preparing, Rebutting and Defending"
         TARPPS 1993 Annual Conference, October 14, 1993

19.      "Discharge Planning, Community Re-Entry, and Legislative and Legal Issues in Rehabilitation"
         ARN - CRRN Review Course, October 1992
      Case 6:19-cv-00038-H Document 56-10 Filed 11/16/20                           Page 21 of 27 PageID 1114


20.      General Rehabilitation Issues - Skin Problems, Neuromuscular Disorders, Multiple Sclerosis, Amputations"
         ARN - CRRN Review Course, October, 1989

21.      Keynote Speaker - Houston Community College of Nursing Graduation, 1982
         Guest Speaker on "Good Morning Houston" during National Diabetes Week, 1981

Academic Affiliations
Courtesy Faculty Member - University of Florida Coordinator & Speaker for Brain Injury Module - Rehabilitation Training
Institute.

Honors/Recognition
<        Task Force - Member; National Coalition of Life Care Planners - 2001
<        Advisory Board - Member; Beacon Health Children’s Specialty Hospital - 2000
<        Strategic Focus Group - Member; Transitional Learning Community at Galveston - 1999
<        Entrepreneur of the Year Nominee - Houston, 1994 &1995
<        Community Advisory Council-Houston Rehabilitation Institute, 1993
<        Advisory Board Member Workwell Work Hardening Program, 1989 - 1993
<        Advisory Board Member TIRR Back Injury Center, 1990
<        Case Management Advisory Board Member American Transitional Care Hospital, 1989 - 1990
<        Speaker - ARN - CRRN Training Course, 1989
<        YWCA "Outstanding Woman of the Year", 1982
<        Keynote Speaker - Houston Community College of Nursing Graduation, 1982
<        Guest Speaker on "Good Morning Houston" during National Diabetes Week, 1981
<        Tenneco Houston Marathon - Director of Nursing Major Medical First Aid Unit and Member of Planning Committee,
         1980 - 1994
<        Instructor - Coronary Care Course (40 hours) Tulane University Medical Center Hospital, 1978

Professional Development
<        “Perspectives on Pediatric Rehab Nursing,” September, 2010
<        “Perspectives on Pediatric Rehab Nursing - Part 2,” September, 2010
<        “Aging with Spinal Cord Injury,” September, 2010
<        “Post-traumatic Stress Disorder (PTSD): The Basics, Treatment Modalities and Family Issues,” September, 2010
<        “Traumatic Brain Injury – Part 1: The Silent Epidemic,” September, 2010
<        “Spinal Cord Injury,” August 26, 2010
<        International Association of Rehabilitation Professionals, 2007 Forensic Conference, November 1-3, 2007
<        “Stroke Rehabilitation - Part 2,” March 21, 2007
<        “IARP 2006 Forensic Section Conference,” November 2-4, 2006, Scottsdale, Arizona
<        “Medical Coding Program - CPT and HCPCS Coding and Medicare Set Aside Trust,” September 30-October 1, 2006,
         Las Vegas, Nevada
<        “LCP Summit 2006,” May 6-7, 2006
<        “ABVE 2005 Annual Spring Conference,” March 18-20, New Orleans, Louisiana
         Life Care Planning and Vocational Expert Testimony; Labor Market Surveys; Psychological/Psychiatric Disabilities
<        “Rehabilitation Solutions XVIII: Advanced Case Management Conference,” October 19-20, 2004, TIRR, Houston, Texas.
<        “Making the Point: Tools for the Forensic Rehabilitation Expert,” Eighth Annual Educational Conference of the Forensic
         Section, International Association of Rehabilitation Professionals, November 6-7, 2003, San Antonio, Texas.
<        “The 2003 International Conference on Life Care Planning,” The Foundation for Life Care Planning Research and The
         International Academy of Life Care Planners, October 11-12, 2003, Dallas, Texas.
<        “Rehabilitation Solutions XVI: Advanced Case Management Conference,” TIRR, Houston, Texas - October 1-2, 2003.
         Hypothermia and Brain Injury; Reconstruction of the Tetraplegic Hand; Management of Thoracolumbar Spinal Fractures
         with Spinal Cord Injury; Implanting and Revising Shunts; Technological Advances in the Treatment of Dystonia; New
         Frontiers in Total Joint Replacement; Critical Illness Neuropathy and Myopathy.
<        “7th Annual Life Care Planning Conference,” University of Florida Intelicus, Reno, Nevada, October 2002.
<        Life Care Planning Summit 2002, University of Florida/Intelicus in conjunction with IARP, IALCP, CDEC, Chicago,
         Illinois - May 18-19, 2002.
    Case 6:19-cv-00038-H Document 56-10 Filed 11/16/20                           Page 22 of 27 PageID 1115


<      “Litigating Catastrophic Cases, Special Advanced Forensic Program,” Intelicus, Orlando, Florida - March 24, 2001
<      “Rehabilitation for Patients with Amputations”, TIRR, Houston, Texas - February 1, 2001
<      “Spasticity Management of the Patient with TBI”, TIRR, Houston, Texas - February 1, 2001
<      “Rehabilitation for Patients with Profound Brain Injury and Impaired Consciousness”, TIRR, Houston, Texas - February
       1, 2001
<      “Negative Pressure Wound Therapy”, TIRR, Houston, Texas - February 1, 2001
<      “Outcomes Following Traumatic SCI: Clinical Practice Guideline for Healthcare Professionals,” TIRR, Houston, Texas -
       February 1, 2001
<      “The Role of Pharmacology in the Management of Spasticity,” Charlotte Stelly-Seitz, MD, Houston, Texas - October 19,
       2000
<      “6th Annual Life Care Planning Conference,” University of Florida/Intelicus, New Orleans, Louisiana - October 20-21,
       2001
<      Life Care Planning Summit 2000, University of Florida/Intelicus in conjunction with IARP, IALCP, CDEC, Dallas, Texas
       - April 12, 2000
<      “Advanced Forensic Strategies - Increasing Your Odds in the New Millennium,” NARPPS Forensic Special Interest
       Section, Las Vegas, Nevada - December 3-4, 1999
<      “4th Annual Life Care Planning Conference,” New Orleans, Louisiana - November 5-6, 1999
<      “Extending the Neurologic Model of Rehabilitation - Entering the Behavioral Continuum”, John W. Cassidy, MD,
       Houston, Texas - April 15, 1999
<      “Update on Spasticity and the Baclofen,” William Donovan, MD, Houston, Texas - April 15, 1999
<      Third Annual Life Care Planning Conference, Atlanta, Georgia - November 20-21, 1998
<      “Contemporary Applications of Life Care Planning For Spinal Cord Injury,” New Orleans, Louisiana - June 12, 1998
<      Third Annual Advanced Forensic Workshop: “Effective Expert Testimony: An Applied Analysis of Psychological, Legal,
       Rehabilitative, and Ethical Factors,” New Orleans, Louisiana - June 13, 1998
<      Track 6: “Pediatric Brain Damage,” Los Angeles, California - November 1997
<      Second Annual Life Care Planning Conference, New Orleans, Louisiana - September 24-25, 1997
<      Track 6: “Traumatic Brain Injury: Life Care Planning for Advanced Catastrophic Case Management,” Coordinator &
       Co-Trainer Orlando, Florida - April 19-20, 1997
<      “Recognition & Treatment of Child Abuse” - AALNC Meeting - April 16, 1997
<      “Diagnosis and Prognosis of Persistent Vegetative State” presented by Nancy Childs, M.D., Neurologist - Houston, Texas
       - January 15, 1997
<      Track 3: “Advanced Case Management” San Diego, California - March 10-12, 1996
<      Track 6: “Pediatric Brain Damage: Life Care Planning for Advanced Catastrophic Case Management” presented by The
       Rehabilitation Training Institute, Inc. San Antonio, Texas - Feb., 1996
<      Track 5: “Spinal Cord Injuries: Life Care Planning for Advanced Catastrophic Case Management,” Presented by The
       Rehabilitation Training Institute, Inc. Atlanta, Georgia - Nov. 15-17, 1995
<      ICMA National Conference, New Orleans, Louisiana - October 19-21, 1995
<      Track 3: “Legal Nurse Consulting and Catastrophic Case Management” Presented by The Rehabilitation Training Institute,
       Inc. Las Vegas, Nevada - Sept. 6-8, 1995
<      Track 4: “Rehabilitation Testimony” Presented by The Rehabilitation Training Institute, Inc. Las Vegas, Nevada - Sept.
       8-10, 1995
<      Track 8: “Professional and Operational Issues: Life Care Planning for Advanced Catastrophic Case Management”
       presented by The Rehabilitation Training Institute, Inc. Orlando, Florida - May 25-26, 1995
<      Track 7: “Multiple Disabilities: Life Care Planning for Advanced Catastrophic Case Management” presented by The
       Rehabilitation Training Institute, Inc. Orlando, Florida - May 22-24, 1995
<      Track 6: “Pediatric Brain Damage: Life Care Planning for Advanced Catastrophic Case Management” presented by The
       Rehabilitation Training Institute, Inc. Denver, Colorado - May 5, 1995
<      Track 2: “Vocational and Personality Assessment: Life Care Planning for Advanced Catastrophic Case Management”
       presented by The Rehabilitation Training Institute, Inc. Tulsa, Oklahoma - April 23 - 25, 1995
<      Track I: “Advanced Life Care Planning for Catastrophic Case Management” presented by The Rehabilitation Training
       Institute, Inc. Atlanta, Georgia - February 11-13, 1994
<      The 4th Annual Conference Updated Med-Legal Symposium of: “Fetoplacental Pathology and Assessment of the Brain
       Damaged Infant” - November 12-13, 1993
<      3rd Annual Seminar AALNC - “Legal Issues and Nursing Practice” - October 1, 1993
<      Medical Case Management Conference V - September 16, 1993
<      “Complex Liability Scenarios Threatening Case Managers” The Houston/Gulf Coast Chapter Case Management Society
       of America, First Annual Conference - September 10, 1993
<      “Complex Liability Issues Threatening Case Managers” The Texas Workers’ Compensation Educational Seminar - August
    Case 6:19-cv-00038-H Document 56-10 Filed 11/16/20                          Page 23 of 27 PageID 1116


        26-27, 1993
<       Medical Case Management National Conference IV - 1992; 1993
<       Preparing and Defending a Life Care Plan Presented by Roger Weed, Ph.D., CIRS, CRC and Susan Riddick, R.N., CIRS
        September, 1992
<       Medical and Ethical Issues in the Closed Head Injured Patient John Cassidy, M.D., Connie Sunday, R.N., J.D. - May,
        1992
<       New Rehabilitation Models for the Diagnosis and Treatment of Brain Injury Daniel P. Harris, Ph.D., CCC -April, 1992
<       AALNC National Conference - 1991; 1992; 1994
<       Workers’ Compensation Workshop - Leonard’s Training Center - January, 1992
<       Legal Implications of a Closed Head Injury John Cassidy, M.D. - October, 1991
<       Basics of Running a Small Business Service Corps of Retired Executives August, 1991
<       State Bar of Texas, 1991 The Ultimate Trial Notebook Temporomandibular Joint Syndrome Daniel Tache, D.M.D. - May,
        1991 and January, 1992
<       Procedural Learning and Behavior Management In Brain Injury Rehabilitation John Cassidy, M.D. - May, 1991
<       American Association of Legal Nurse Consultants National Conference - 1991, 1992, 1994
<       Post Stress Syndrome-developed and presented to insurance adjusters by Arthur Tarbox, PhD - 1991
<       The Association of Rehabilitation Professionals in the Private Sector, TARPPS - Annual Conference - October, 1990
<       Medical Legal Seminar, Presented by Darla Senn - May, 1990
<       Medical-Legal File Review Training Seminar Orlando, Florida - February, 1990
<       Health Fairs-developed and presented, community and various companies - 1980, 1981, 1982, 1987, 1990
<       Orthopedic Tests and Interpretation for Attorneys developed for AIG attorneys and approved firms presented by T. O.
        Moore, M.D. - December, 1989
<       Association of Rehabilitation Nurses National Conference - 1984, 1985, 1986, 1987, 1988, 1989, 1992
<       Spinal Cord Injury Part III ARN Workshop - November 1989
<       Head Injury Part III: Neuroanatomy and Neurophysiology Related to Motor/Reflex Assessment ARN Workshop -
        November, 1989
<       Strokes, ARN Workshop - September, 1989
<       Spinal Cord Injury Part II: Nursing Interventions for the Spinal Cord Injury Patient ARN Workshop - October, 1988
<       Head Injury Part II: Sensation ARN Workshop - October, 1988
<       TARPPS National Conference, Miami, Florida - 1988
<       Advanced Life Care Planning Workshop, Paul Deutsch, PhD., New Orleans, Louisiana - 1988
<       “The Family and the Acute Rehabilitation of the Traumatically Brain Injured Adult” Medical Center Del Oro Hospital
        - April, 1988
<       “Spinal Cord Injury - Neuroanatomy and Neuroassessment” ARN Workshop - October, 1987
<       “Nursing and the Law” Helen Creighton, R.N., J.D., Houston, Texas - 1982, 1983
<       “Basic and Advanced EKG Interpretation” Henry J. Marriott, M.D. - 1978

Geographic Limitations
None

References
From both plaintiff and defense counsel upon request
Case 6:19-cv-00038-H Document 56-10 Filed 11/16/20                        Page 24 of 27 PageID 1117




                         Med-Legal Services, Inc.
                             506 Heights Boulevard  Houston, Texas 77007
                              Phone: (713) 726-1221  Fax: (713) 726-0100


                          LIST OF DEPOSITION AND TRIAL TESTIMONY
                              Ginny Stegent, R.N., CRRN, CDMS, CLCP




  Updated: October 28, 2020



  February 10, 2017 - trial testimony
  Walter Vidal-Arias v The Park at Waterford Harbor
  Cause No.: CV-0072181, in the County Court at Law No. 1 Galveston County, Texas.

  May 22, 2017 - trial testimony
  Charles Knighton v. The Blacklands Railroad
  Cause No.: CV 42641, in the 62nd Judicial District Court of Hopkins County, Texas.

  July 25, 2017 deposition
  Patrick Kelley v. United Parcel Service, Inc. and David Christopher Delgado
  Cause No.: DC-15-07474, in the 68th Judicial District Court of Dallas County, Texas.

  September 19, 2017 deposition
  Tonya Bauer, Individually and as Guardian of the Person and Estate of Emily Bauer, an Incapacitated
  Person, and William Bryant v. Phillips 66 Company; Bin Enterprises Inc. d/b/a Handi-Stop #79; and
  Khalid Khan d/b/a Handi-Stop #79
  Cause No.: 2014-71024, in the 190th Judicial District Court, Harris County, Texas.

  October 23, 2017 - trial testimony
  Fernando Ramirez and Minerva Ramirez vs. Westwind Homes d/b/a Westwind Development; G.P. -
  Laredo, LLC; and Armando Aguilar d/b/a Armando Aguilar & Son, Contractor
  Cause No.: 2015-CVT003262-D4, in the 406th Judicial District Court Webb County, Texas.

  February 27, 2018 - deposition
  Robert Pursley vs. Sammy Isaac Munoz and Kinder Morgan Energy Partners, L.P.
  Cause No.: 16-09-00382CVF, in the 218th Judicial District Court, Frio County, Texas.

  March 13, 2018 - deposition
  Mary C. Vaught v. Sharon Jones and TBL Group, Inc. d/b/a AFC Transportation and Echo Tours and
  Charters, L.P.
  Cause No.: 16-14291-278-01, in the 278th Judicial District Court of Madison County, Texas

  March 27, 2018 - deposition
  Lee Garcia vs. L.K. Jordon, Corpus Christi, LTD., d/b/a L.K. Jordan & Associates, JPHLCLP Holdings,
  Ltd. d/b/a J.P. Hart Lumber Co. and Marco Beltran
  Cause No.: 2014-CCV-61191-1, in the County Court at Law No. 1, Neuces County, Texas.


                                    Medical Legal Reviews , Life Care Plans, Case Management
                                                 gstegent@medlegalservices.com
                                                     1
Case 6:19-cv-00038-H Document 56-10 Filed 11/16/20                      Page 25 of 27 PageID 1118
May 3, 2018 - deposition
Rosalinda Torres, Individually and As Next Friend of Danielle Torres vs. 2903 Hillcrest Drive, L.L.C.
Capstone Real Estate Services, Inc. and Melissa Jimenez
Cause No.: 2015CH114011, in the 225th Judicial District Court of Bexar County, Texas.

May 10, 2018 - deposition
Eric Quesada vs. EOG Resources, Inc. and Wellpro Inc.
Cause No.: 2016-43017, in the 190th Judicial District Court of Harris County, Texas.

September 27, 2018 - trial testimony
Miguel Cedillo, Jr. And Justina Cedillo v. Taqueria El Zarape, Inc.
Cause No.: C-1707-16-H, in the 389th Judicial District Court of Hidalgo County, Texas.

October 24, 2018 - trial testimony
John DeVallee vs. WernerCo. and Home Depot U.S.A., Inc.
Cause No.: 2011-40709-362, in the 362nd Judicial District Court of Denton County, Texas.

January 18, 2019 - trial testimony
Alexander Arredondo vs. Jacob Lee Neel y and Dawson Geophysical Company
Cause No.: 16-10-15257, in the 267th Judicial District Court of Jackson County, Texas.

May 16, 2019 - deposition
(Lloyd Kulik) Atreyu Muniz, Christina McGee, Jeffrey Anderson, Trevor Moczygemba vs. Stallion
Oilfield Services, LTD., Stallion Production Services, Stallion Oilfield Holdings, Inc., and Rodney
Simmons
Cause No.: 17-04-24,142, in the 24th Judicial District Court of Dewitt County, Texas.

June 11, 2019 - deposition
James Keith Tabor and Dominic McKenzie Wood v. Sherlock’s Austin, LLC
Cause No.: D-1-GN-15-005656, in the 353rd Judicial District Court of Travis County, Texas

October 17, 2019 - depostion
Jeff Swanner, Individually, and as legal guardian forMargaret Swanner and as next friend of their son
Jeffrey Alan Swanner, Jr. vs. Chuy’s Holdings, Inc. and Chuy’s OPCO, Inc.
Cause No.: 2018CI17004, in the 408th District Court of Bexar County, Texas

October 30, 2019 - deposition
Robert Faircloth and Sherry Lynn Faircloth vs. Wal-Mart Stores Texas, LLC, Better Built Enterprises,
Inc., and A/C Techinical Services, LLC
Cause No.: 2018CCV-60016-4, in the County Court at Law No. 4, Neuces County, Texas

March 3, 2020 - deposition
Eduardo Antonio Garcia Briones and Damariz Amelia Ramos v. Mahan Moving, LLC d/b/a Come and
Take It Moving And Storage and David Jeffery Gunnels
Cause No.: 19-0097-C395, in the 395th Judicial District Court of Williamson County, Texas

June 25, 2020 - deposition
Samuel Bonilla v. Kingspoint Partners, Ltd., Tarantino Porperties, Inc., and USAPD, LLC
Cause No.: 2017-71801, in the 129th Judicial District Court of Harris County, Texas

August 6, 2020 - deposition
Abel Garcia vs. Neri Quintanilla vs. Bedrock Petroleum Consultants, LLC, Verdun Oil & Gas, LLC, Joe
McElbreath, and Neri Quintanilla
Cause No.: DC-18-238, in the 229th Judicial District Court of Duval County, Texas


                                   Medical Legal Reviews , Life Care Plans, Case Management
                                                gstegent@medlegalservices.com
                                                    2
Case 6:19-cv-00038-H Document 56-10 Filed 11/16/20                               Page 26 of 27 PageID 1119
October 6, 2020 - deposition
Fred Medina vs. Justin Ray Richter and Angel Brothers Enterprises, LTD
Cause No.: 2017-83962, in the 55th Judicial District Court of Harris County, Texas

October 27, 2020 - deposition
Tony Tran and Quy Vu v. Jonathon Emerson Olsteen, Joel Olsteen, and Victoria Olsteen
Cause No.: 2018-39812, in the 11th Judicial District Court of Harris County, Texas


* This list is as complete as possible to the best of my memory and knowledge and was started November 1997.




                                       Medical Legal Reviews , Life Care Plans, Case Management
                                                    gstegent@medlegalservices.com
                                                           3
Case 6:19-cv-00038-H Document 56-10 Filed 11/16/20                          Page 27 of 27 PageID 1120



                              Med-Legal Services, Inc.
            506 ½ Heights Boulevard • Houston, Texas 77007 • Phone: 713-726-1221 • Fax: 713-726-0100




                     PROFESSIONAL FEE SCHEDULE
 Life Care Planning                                                      $ 325.00 per hour plus expenses
 Retainer                                                                     $ 2,500.00 per life care plan
 Deposition Testimony                                                    $ 500.00 per hour plus expenses
                                                                                   (four-hour minimum)
 Trial Testimony                                                         $ 500.00 per hour plus expenses
                                                                                   (four-hour minimum)


                       Additional Fee Information Available Upon Request

                                   Tax ID Number:           XX-XXXXXXX



                                        Med-Legal Services, Inc.
                                        506 ½ Heights Boulevard
                                         Houston, Texas 77007
